Citation Nr: 1752864	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 60 percent for atopic dermatitis.

3.  Entitlement to service connection for a bladder disability.

4.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).  


REPRESENTATION

Veteran represented by:	John S. Berry


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from November 1982 to January 1987 and from January 1991 to April 1991.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge in March 2017.  However, the Veteran failed to appear for her hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

Regarding the Veteran's claims for higher ratings for atopic dermatitis and PTSD, the Board notes that the Veteran's last examinations for these disabilities took place in August 2010 and September 2010.

However, subsequent treatment records indicate a possible worsening of her service-connected PTSD and atopic dermatitis disabilities since her last VA examinations in 2010.

Given that the Veteran appears to be receiving continued treatment for these disabilities, the Board finds that new VA examinations would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD and atopic dermatitis disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim for entitlement to service connection for a bladder disability, the Board notes that the Veteran underwent a VA examination in August 2010.  The examiner opined that it was less likely than not that the Veteran's current bladder disability was caused by or the result of active military service duty, as a review of the claims file demonstrated that the Veteran had not been treated for urinary incontinence or an overactive bladder during her active military service.

However, the Board notes that multiple service treatment records reported bladder and urinary symptoms.  Notably, a January 1986 service treatment record indicated that the Veteran had polyuria, while a February 1986 service treatment record noted complaints of urinary frequency.  Additionally, on a December 1990 Report of Medical Examination, the Veteran reported frequent or painful urination and the examiner indicated that the Veteran had some stress incontinence since January 1987.

In this instance, while the August 2010 VA examiner indicated that the claims file demonstrated that the Veteran had not been treated for urinary incontinence or an overactive bladder during her active military service, multiple service treatment records demonstrate complaints of in-service bladder symptoms.

The Board finds that the evidence currently of record is insufficient to resolve the claim for entitlement to service connection for a bladder disability, and that a further medical examination and opinion in connection with this claim is necessary for a fully informed evaluation of the claim on appeal.  38 C.F.R. § 3.159(c)(4).

Lastly, in a January 2017 correspondence, the Veteran's attorney argues that if her award of a total rating based on individual unemployability (TDIU) is based solely on her claim for PTSD, then she is also entitled to SMC based on housebound status.  The Veteran was granted TDIU in a May 2013 rating decision.  The Board will defer adjudication on this issue pending the completion of the remand directives, as the matter is intertwined.  See Bradley v. Peake, 22 Vet. App. 280 (2008); and Buie v. Shinseki, 24 Vet. App. 242 (2010).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  In any event, obtain all relevant VA treatment records.

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of her service-connected PTSD disability.  The examiner should describe in detail all symptomatology and functional limitations associated with the Veteran's PTSD.  The examiner should also opine as to the functional effects her PTSD has on her ability to maintain gainful employment.  

3.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of her service-connected atopic dermatitis.  The examiner should describe in detail all symptomatology associated with the Veteran's atopic dermatitis, to include the functional impact on her ability to maintain gainful employment. 

4.  After the development in #1 has been completed, return the claims file to the examiner that examined the Veteran for her bladder disability in August 2010.  If that examiner is not available, return the file to another examiner with the appropriate expertise.  If the examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should provide an opinion as to whether:

Is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's bladder disability is related to her service?

In formulating this opinion, the examiner should specifically address the January 1986 service treatment record which indicated that the Veteran had polyuria and the February 1986 service treatment record which noted complaints of urinary frequency.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

